Citation Nr: 9915864	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Payment of accrued benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran, who served on active duty from May 1944 to 
November 1945, died in December 1996.

This appeal arises from a June 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  At the time of the veteran's death in December 1996, he 
had been found to be entitled to VA benefits in the amount of 
$1,099 per month effective from June 1, 1996; the total 
amount of benefits due and unpaid at the time of the 
veteran's death was $6,594, i.e., 6 months of benefits at 
$1,099 per month.

2.  In February 1997, the veteran's son, [redacted], filed an 
application for reimbursement from accrued amounts due a 
deceased beneficiary (VA Form 21-601), certifying that he had 
paid expenses for the last sickness and burial of the 
veteran.

3.  A report of contact (VA Form 119) reflects that the RO in 
April 1997 contacted an individual employed by the Glendive 
Medical Center, which handles patient accounts for the 
Eastern Montana Veterans Home, and that this employee 
authorized waiver of reimbursement in favor of the veteran's 
son, [redacted].

4.  In May 1997 the RO paid the veteran's son, [redacted], the 
amount of $6,594, the total amount due and unpaid the 
deceased veteran at the time of his death.

5.  In June 1997 an application for accrued benefits was 
received from the appellant.


CONCLUSION OF LAW

There are no VA benefits which were due the deceased veteran 
at the time of his death which have not been paid as accrued 
benefits to his son; the criteria for payment of accrued 
benefits to the appellant have not been met.  38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows:
(1) Upon the death of the veteran to the 
living person first listed as follows:

(i) His or her spouse;
(ii) His or her children (in equal 
shares);
(iii) His or her dependent parents 
(in equal shares) or the surviving 
parent.  

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.  

(3) Upon the death of a child, to the 
surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation.  

(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  

38 C.F.R. § 3.1000 (1998).  

Factual and Procedural Background.  A June 1996 RO decision 
held that the veteran was disabled for pension purposes and 
entitled to aid and attendance benefits.  An award dated in 
July 1996 reflects that he was found to be entitled to $1,099 
per month effective as of June 1, 1996.  The veteran was also 
determined to be incompetent for VA benefit purposes by 
reason of Alzheimer's disease.  

According to the Certificate of Death the veteran died on 
December [redacted] 1996.  He died at the Eastern Montana Veterans 
Home.  

In December 1996 a VA Field Examiner reported that over the 
course of the claim period, the veteran had used up his 
personal resources and his son, [redacted], had paid from his own 
account a portion of the nursing home bills for the veteran.  
[redacted] had already been approved for reimbursement from the 
payment due the veteran.

In February 1997, the veteran's son, [redacted], filed an 
application for reimbursement from accrued amounts due a 
deceased beneficiary (VA Form 21-601), certifying that he had 
paid expenses of last sickness and burial of the veteran 
which totaled $5,800.  On the application he noted that he 
had paid Eastern Montana Veterans Home $3,200 and Dahl 
Funeral Home $2,600.  He also noted that Eastern Montana 
Veterans Home had an unpaid bill of $3,485.69.

The VA Field Examiner in February 1997 noted that [redacted]'s 
application for accrued benefits was attached and that [redacted] 
was the executor of the veteran's estate.  The Field Examiner 
also attached a copy of last bill from Eastern Montana 
Veterans Home which showed a balance of $3,487.68 in the 
veteran's account.  Also, attached was a statement from Dahl 
Funeral Home showing a total bill for $4,610.30.

A report of contact (VA Form 119) reflects that the RO in 
April 1997 contacted an individual employed by the Glendive 
Medical Center, which handles patient accounts for the 
Eastern Montana Veterans Home, and that this employee 
authorized waiver of reimbursement in favor of the veteran's 
son, [redacted].

In May 1997 the RO paid the veteran's son, [redacted], the amount of 
$6,594 from amounts due and unpaid the deceased veteran at 
the time of his death.  The letter indicated that the payment 
was based on the expenses paid by [redacted] for the last sickness 
and burial of the deceased payee.

In June 1997 the RO received an application for accrued 
benefits from the appellant, the Eastern Montana Veterans 
Home.  The application listed nursing home expenses of $3,678 
that were unpaid.  

The RO sent the Eastern Montana Veterans Home a letter in 
June 1997.  The letter stated that the claim for accrued 
benefits was not approved.  The reason the claim was denied 
was that there weren't any accrued benefits because VA had 
already paid all the benefits to which the veteran was 
entitled.  

In August 1997 the RO received a letter from the 
Administrator of the Eastern Montana Veterans Home requesting 
a hearing before RO personnel.  It was noted that the 
veteran's son, [redacted], would like to participate and present 
testimony on behalf of his deceased father.  The RO 
considered that communication a notice of disagreement with 
the RO decision denying payment of accrued benefits.  

In February 1998 the RO received a second letter from the 
Administrator of the Eastern Montana Veterans Home requesting 
a hearing before RO personnel.  

A Statement of the Case was issued in June 1998.  In June 
1998 the RO received an Appeal to the Board of Veterans' 
Appeals (1-9) from the Administrator of the Eastern Montana 
Veterans Home.  The square was checked asking for a hearing 
at a local VA office before a Member of the Board.  The 
appellant stated that she and [redacted] felt that there should be 
more accrued benefits available for the veteran to pay his 
outstanding bill of $3,678.69 for his care at the nursing 
facility.

The RO sent a letter in July 1998 to the appellant which 
stated that a hearing was scheduled for August 1998 before a 
VA Hearing Officer.  In August 1998 the appellant replied by 
letter that she would be unable to attend and requested that 
the hearing be rescheduled.  The RO sent the appellant a 
letter in August 1998 to inform her that a hearing had been 
rescheduled for September 1998.  A notation on the copy of 
that letter in the claims folder indicates that the appellant 
did not appear for the hearing.  

In September 1998 the RO sent the appellant a letter 
indicating that she had failed to appear for the hearing in 
September 1998.  The letter specifically asked the appellant 
to indicate whether or not she still desired a hearing on the 
matter.  The letter stated that no response would be 
considered a negative reply.  In April 1999 the RO notified 
the appellant that the appeal was being certified to the 
Board.  The last communication received from the appellant 
was dated in August 1998.

Analysis.  The appellant asserted in her appeal that there 
should be more monies available from the veteran's accrued 
benefits to pay his outstanding bill.  According to the RO 
all accrued benefits have been disbursed.  As noted above, 
the veteran was awarded benefits in the amount of $1,099 per 
month effective from June 1, 1996.  Inasmuch as the veteran 
died in December 1996, the amount due and payable at the time 
of his death would have been $1,099 per month for the 6 month 
period from June 1, 1996, through November 30, 1996, or a 
total of $6,594 as the RO has calculated.

The RO has not questioned or addressed whether or not the 
appellant is a person or entity to whom accrued benefits are 
payable.  The RO has denied the appellant's claim on the 
basis that all benefits due the veteran at the time of his 
death have already been paid.  Therefore, VA has no further 
accrued benefits to pay the appellant.  

The appellant has not offered any reason for believing that 
additional accrued benefits are due the veteran.  In 
addition, the RO placed in the claims folder a Report of 
Contact that indicates that Eastern Montana Veterans Home had 
waived payment in favor of [redacted].

There being no benefits due the veteran at the time of his 
death which have not already been paid to his son, [redacted], the 
appellant's claim for payment of accrued VA benefits must be 
denied.


ORDER

Payment of accrued benefits is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

